Case 0:20-cv-62593-RAR Document 1-2 Entered on FLSD Docket 12/16/2020 Page 1 of 4

                                                                             Zhanadova v. Walmart, Inc.
                                                                             Case No.

             IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                       IN AND FOR BROWARD COUNTY,FLORIDA

    ELENA ZHANADOVA,



                                                          CASE NO:
    V.


    WAL-MART STORES,INC.,

            Defendant.


                                             COMPLAINT

           COMES NOW,PLAINTIFF,Elena Zhanadova,in the above-styled case by and through

    her attorney and files this, her Complaint against Defendant, Wal-Mart Stores, Inc., hereinafter

    referred to as Wal-Mart and alleges:

                           ALLEGATIONS COMMON TO ALL COUNTS

           1. The Plaintiff, Elena Zhanadova, is a resident of Broward County, Florida.

           2: Defendant, Wal-Mart is a foreign for-profit corporation and is authorized to do

               business in Broward County,FL,and has numerous stores in Broward County,

               Florida.

           3. A1.1 the acts and/or omissions occurred in Broward County at one of Defendant's

               stores, more specifically Store #1996.

           4. Venue and jurisdiction is vested in this Court in that the events giving rise to this

               action occurred within Broward County, State of Florida.

           5. This Court has personal and subject matter jurisdiction. This action exceeds

               $30,000.00.
Case 0:20-cv-62593-RAR Document 1-2 Entered on FLSD Docket 12/16/2020 Page 2 of 4

                                                                          Zhanadova v. Walmart, Inc.
                                                                          Case No.
                          •                   t     COUNT I
                                                  NEGLIGENCE

         6. Plaintiff, Elena Zhanadova,incorporates by reference all ofthe allegations and

             statements contained in Paragraphs One(1)through Five(5)of her Complaint as

             though fully set forth herein.

         7. On or about July 8,2018,the Plaintiff; Elena Zhanadova was a lawful patron of

            Defendant, Wal-Mart, Store # 1996 located in Broward County, Florida. .

         8. Plaintiff, Elena Zhanadova was a business invitee ofthe Defendant, Wal-Mart.

         9. While proceeding to the cash registers at the front ofthe store, the Plaintiff, Elena

            Zhanadova, slipped on some slippery substance, which caused her to fall and incur

             severe bodily injury.

         10. At all times,the Plaintiff was acting with due care, walking in a normal manner as

             expected under the conditions.

         11. As a result ofthe presence ofthe slippery substance on the floor at Wal-Mart's Store

            #1996, the floor was not reasonably safe.

         12. The Defendant knew or by using ordinary care could have known ofthis condition.

             Ordinary care is inclusive of but not limited to:

               (a) Providing a slip resistant floor;

               (b) Having Defendant's employees or agents ofthe pub to visually inspect the

                    floors on a timely basis in conformity with industry Standards;

               (c) Having Defendant's employees or agents ofthe pub physically sweep the

                    floors on a timely basis in conformity with known standards and remove any

                  • slippery substance from the floor; and/or

               (d) Provide warning signs when and where slip and fall hazards exist on the floor.
Case 0:20-cv-62593-RAR Document 1-2 Entered on FLSD Docket 12/16/2020 Page 3 of 4

                                                                            Zhanadova v. Walmart, Inc.
                                                                            Case No.

          13. The Defendant failed to use ordinary care to(1)avoid creating the aforesaid

              condition,(2)remove aforesaid condition once it was created,(3)failed to barricade

              it and/or(4)failed to warn the Plaintiff ofthe aforesaid condition, constituting a

              breach of duty owed to patrons and Plaintiff alike.

          14. Defendant, Wal-Mart, has a non-delegable duty to keep the premises in a reasbnably

              safe condition so that its patrons, members ofthe general public will not be injured.

          15. Defendant, Wal-Mart, their agents, servants and employees knew or by using

              ordinary care, shouldhave known ofthe defective, dangerous and/or hazardous

              condition set forth above.

          16. As a direct and proximate result ofthe acts and omissions of Defendant,as herein

              alleged, the Plaintiff; Elena Zhanadova, was injured and damaged,to wit: the

              Plaintiff, ElenaZhanadova, suffered injuries to her body including, but not limited to,

              her back and neck,some or all of which such injuries are permanent in nature; the

              Plaintiff has suffered and will in the future suffer severe pain, mental anguish,

              disfigurement and disability; she has incurred and will in the future incur medical

              expenses for the treatment and care his aforesaid injuries.

          17. Defendant was negligent in allowing a hazardous condition to exist that caused

              Plaintiff's injuries.

          18. Plaintiff continues to suffer personal and pecuniary losses as a result of Defendant's

              negligent conduct.

          Wherefore, Plaintiff, Elena Zhanadova prays forjudgment against the Defendant for such

   damages as are fair and reasonable, in excess of$30,000.00 together with costs herein incurred
Case 0:20-cv-62593-RAR Document 1-2 Entered on FLSD Docket 12/16/2020 Page 4 of 4

                                                                          Zhanadova v. Walmart, Inc.
                                                                          Case No.

    and expended, and for any such further and additional relief as this Honorable Court deemsjust

    and proper.

                                         DEMAND FOR TRIAL-

    Plaintiffdemandsjury trial on all issues so triable. •

    Respectfully submitted this 12th day ofNovember,2020.




                                                                   /s/Ryan N. Chae
                                                                   Ryan N.Chae,Esquire
                                                                   Florida Bar No. 117495
                                                                   RNC Legal
                                                                   2450 Hollywood Blvd.
                                                                   Suite 305
                                                                   Hollywood,FL 33020
                                                                   T(954)417.7000
                                                                   F(954)998.4505
                                                                   Email — rehae@mclegal.net
                                                                   Counselfor Plaintiff
